ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Amendment filed 21 Jun 2022 has been entered.  Claims 1-9 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous objections, the previous 35 USC § 112(b) rejections; and the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The title should be changed to the following:  
“METHOD AND SYSTEM FOR DETECTION BY LONG INTEGRATION OF KINETICALLY GROUPED RECURRING SAMPLES”
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Quellec, Schuh, Maeno, Kaiser, nor Parker , either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“kinematically filtering the plurality of grouped detections in order to keep the grouped detections of the plurality of grouped detections that are strictly kinematically coherent with the pivot detection, by:
initializing a histogram, each dimension of the histogram being a temporal variation of a corresponding coordinate measured by the radar system; 
calculating an interval of potential values for each coordinate of the pivot detection; then, for each grouped detection of the plurality of grouped detections: 
calculating an interval of potential values for each coordinate of said grouped detection ;
calculating a minimal temporal variation and a maximal temporal variation from the intervals of potential values of the pivot detection and said grouped detection for each coordinate measured by the radar system; 
incrementing each class of the histogram whose index along each dimension is located between the minimal and maximal temporal variations calculated; and 
testing a kinematic coherence criterion according to which a target is detected once at least one class of the histogram reaches a predefined value.” 
as recited by claim 1, over any of the prior art of record, alone or in combination.  Claims 2- 9 depend on claim 1; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648